Military pay; retired pay (disability); computation of pay; rank for retirement purpose. — Plaintiff sued to recover increased disability retired pay from August 1, 1947, to May 31, 1956, on the ground that his retired pay should have been based on the rank of lieutenant instead of lieu*712tenant (junior grade) in the Navy because he had been promoted to that grade and served satisfactorily therein within the meaning of 34 U.S.C. § 350 (g) (a) (1946). On December 8, 1961, the court, without opinion, allowed plaintiff’s motion for summary judgment for the period of his claim falling within the six years preceding the filing of the petition on October 23, 1959. On March 9, 1962, the court, on the basis of a memorandum report of Trial Commissioner Eobert K. McConn'aughey, ordered that judgment be entered for the plaintiff for $1,506.